Exhibit 10.4
 
NO. 04060003-2013(Yeban)Zi 0006
 
Real Property Loan Agreement
(2012 Version)
 
Note: This loan agreement (this “Agreement”) is entered into by and between the
lender and the borrower (as defined below) based on equity and voluntariness
pursuant to relative laws and regulations. All the provisions hereunder are the
true expressions of the Parties’ (as defined below) intentions. To protect the
legal rights and benefits of the Borrower, Lender hereby suggests that the
Borrower could fully understand all terms concerning rights and obligations of
the Parties, especially the part written in boldface.


 
 

--------------------------------------------------------------------------------

 
 
Lender: Xingtai Yejing Branch of Industrial and Commercial Bank of China (the
“Lender”)
 
Responsible Person: QI, Ruixia     Contact Person: DONG, Ying
 
Residence (Address): Yejing South Road No. 128, Xingtai City
 
Postcode: 054000
 
Tel: 2209100
 
Fax: 2209092
 
Email:


Borrower: Hebei Zhongding Real Estate Development Co., Ltd. (the “Borrower”)
 
Legal Representative: Guo, Jianfei   Contact Person: SHI, Lixia
 
Residence (Address): South-eastern Corner of Gangtiebei Road and Yongjun Street,
Xingtai City
 
Postcode: 054000
 
Tel: 5908806
 
Fax:
 
Email:


[Collectively, the Parties]


Part I Basic Agreements


Article 1 the Type of the Loan
 
The Loan in this Agreement shall be categorized as (1)。
 

(1) residential real estate development loan  (2) commercial real estate
development loan         (3) land reserve loan                           (4)
urban shanty towns transformation loan         (5) other loans:____________    

 
 
2

--------------------------------------------------------------------------------

 
 
Article 2 Use of the Loan
 
The Loan hereunder shall be solely used for the construction purpose of the
No.79 Courtyard Project (the “Project”). Without the written consent of the
Lender, Borrower shall not be utilized for any other purposes. Lender has right
to supervise the use of the Loan.
 
(1)
Name of the Project: the second phase of No.79 Courtyard

 
(2)
Address of the Project: No.74 Bayi Street, West Bridge Strict, Xingtai

 
(3)
Approval of the Project:
 
State-owned land use right No.: Xing Shi Guo Yong (2010) No.687 and No.688
 
Construction Land Planning Permits No.: Di Zi No. 130501201101002
 
Construction Work Planning Permits No.: Jian Zi No. 130501201201046
 
Construction Work Commencement Permits No.:
 
130501S120510001/130501S120810001/130501S130310001



Article 3 Amount and Term of the Loan
 
3.1
The amount of the Loan is RMB 270,000,000(the “Loan”);

 
3.2
The term of this Agreement is 36 months (the “Term”), which will start from
actual withdrawal date, as set forth in the Loan Receipt (The first withdrawal
date shall be deemed to be the actual withdrawal date if the Loan is withdrawn
in installment.)



Article 4 Interest Rate and Interest
 
4.1
The interest rate of the Loan shall be applied to the method of (2):

(1) Fixed interest rate: the annual interest rate shall be__% and not changed in
the Term;

(2) Floating interest rate: the float interest rate shall be calculated on the
benchmark rate plus a floating rate. The benchmark rate is the benchmark lending
rate determined by the People’s Bank of China on the actual withdrawal date of
the Loan as described in Article 3.2, and the floating rate is +20%. The
floating rate will maintain the same throughout the term of this
Agreement.  Upon the first withdrawal of the Loan, the interest rate shall be
subject to adjustment every 12 months.  From the second interest rate, the rate
shall be determined by the benchmark rate, on the first day after 12 months from
the last withdrawal, plus a floating rate.  If there is no benchmark rate on the
first day after 12 months from the last withdrawal, the benchmark rate on the
last day of on the last withdrawal period shall be used.  If during the 12
months, the Borrower withdraws the loan more than once, during this 12 months
period, the interest rate for each withdrawal shall remain the same as set forth
by the above.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2
The interest will be calculated from the date of actual withdrawal of the Loan
on a monthly basis. Upon the expiration of the Term, the Borrower shall pay off
the principals with interests.  Daily interest rate equals to annual interest
divided by 360.

 
4.3
Late payment of interest equals to 30% in additional to the borrowing rate set
forth above.  The penalty rate for misuse of the Loan for unauthorized purposes
equals to 50% in additional to the borrowing rate set forth above.

 
4.4
Except for the interest, the Borrower shall pay commitment fee to the Lender.
The amount of commitment fee is equal to 0.5‰/year on the basis of the
difference between the amount of the Loan under Article 3 and the part of the
Loan that the Borrower has withdrawn, and the commitment fee shall be paid at
one time to the Lender as of the expiration date of Billing Cycle.

          
           The Billing Cycle means the period between the execution date of this
Agreement and the date of last installment of the Loan as required in Article 6
hereunder.
 
           In the event that the commitment fee is paid in installment, if the
Borrower fails to pay the commitment fee on time, the Lender has the right to
stop issuing the Loan, or has the right to cancel the part of or the entire
amount which has not been withdrawn by the Borrower.


Article 5 Special Account for Fund Supervision
 
Borrower shall open a general deposit account for special use of project fund
supervision in Lender’s bank (“Special Account”), the account number is:
0406000319300173335.


Article 6 Withdrawal
 
Borrower shall withdraw the Loan subject to its actual demand of proceeds, among
which the first installment is required to be withdrawn prior to December 31,
2012 and the last installment is required to be withdrawn prior to April 2,
2014. Otherwise, the Lender has right to terminate all or part of the Loan.


Article 7 Repayment
 
7.1
Borrower shall repay the Loan to the Lender according to __(2)___:

 
(1) make the repayment in full amount when the Loan is due;
 
(2) make the repayment pursuant to agreed percentage of the Loan, details of
which are as follows:
Repayment of 70,000,000 before January 30, 2014/ Repayment of 50,000,000 before
May 30, 2015/ Repayment of 50,000,000 before September 30, 2015/ Repayment of
50,000,000 before January 30, 2016/ Repayment of 50,000,000 before May 30, 2016.
 
 
4

--------------------------------------------------------------------------------

 
 
7.2
In the event that the Borrower make the repayment in advance, Borrower shall pay
the compensation to the Lender calculated with 1% multiplied the amount paid in
advance, except as otherwise herein provided.

 
7.3
The Loan under this Agreement is used for development of houses which are for
sale or for commerce, the Borrower shall repay the Loan in time subject to the
project selling progress, and the Loan shall be repaid at the beginning when the
project selling progress achieves 20%, and the Loan shall be repaid no less than
50% of the full amount when the sales rate (the proportion of  the sold area in
total available area) achieves 50%, and before the sales rate achieves 80% (for
the sales rate of commercial house development shall achieves 70%), all the
amount of the Loan and interest shall be repaid (except otherwise agreed by the
Lender).



Article 8 Securities
 
There is a separate security agreement entered into by the Parties for this
Agreement and if the security is the maximum security, the maximum security
agreement shall be executed as follows:
 
Name of the maximum security agreement: Maximum Security Agreement
 
[No.: 04060003-2013 Nian Ye Ban (Di) Zi No.0007]
 
Mortgagor: Hebei Zhongding Real Estate Development Co., Ltd.


Article 9 Dispute Settlement
 
Any dispute arising from this Agreement shall be settled through__(2)___:
 
 
(1)
the dispute shall be submitted to________, which will be arbitrated pursuant to
the effective arbitration rules of such Committee. The arbitration place shall
be_______. The award of such arbitration shall be final and binding for the
Parties;

 
 
(2)
the dispute shall be filed to the People’s Court where the Lender is located.

 
 
5

--------------------------------------------------------------------------------

 
 
Article 10 Miscellaneous
 
10.1
This Agreement shall be in four (4) copies. The Lender, the Borrower and the
mortgage register department shall hold one copy respectively with the same
legal effect.

 
10.2
The following Exhibits and other Exhibits as agreed by the Parties mutually
shall be the integral parts of the Agreement and have the same legal effect with
this Agreement:

 
Exhibit 1: Withdrawal Notice (standard form)
 
Exhibit 2: Entrusted Payment Agreement


Article 11 Other Matters agreed by the Parties
 
(1) The development fund, down payment, pre-sale payment and other self-raised
funds shall be supervised by the Lender in the project special account; (2) the
project that under construction which meets the mortgage conditions shall be
added for mortgage in time ; (3) no dividend shall be distributed before the
Loan is paid off; the project funds shall be forbidden to be appropriated and
spirited; in the event that the Borrower may have difficulties in repaying the
Loan, the Borrower shall secure other financings for the repayment purpose on a
timely basis; the Borrower shall guarantee that the Project shall be completed
on time, and in the event that the Project cost exceed the budget, the Borrower
shall raise necessary funds; (4) without the consent of the Lender, the Borrower
shall not increase the finance, provide mortgage or make external investment;
(5) relevant insurance of the Borrower under this Project and Loan shall be
handled by the Lender, and the Lender shall be confirmed to be the first
beneficiary in the formalities of insurance; (6) in the event that the sales
rate achieves 50%, the loan to be repaid shall not be less than 50% of the full
amount of the Loan, and before the sales rate achieves 80%, all the amount of
the Loan and interest shall be repaid; (7) the Lender shall be the exclusive
mortgage bank for the residential mortgage.
 
 
6

--------------------------------------------------------------------------------

 
 
Section II Specific Terms and Conditions
 
Article 1 Interest Rate and Interest
 
1.1
In case the Loan under this Agreement adopts float interest rate, the adjustment
rules concerning the interest rate shall be carried out according the original
method as agreed in this Agreement if the Loan is overdue.

 
1.2
If the interest is settled on a monthly basis, the settlement date shall be the
20th day of each month; If the interest is settled on a quarterly basis, the
settlement date shall be the 20th day of the last month of each quarter; If the
interest is settled on a semi-annual basis, the settlement dates shall be June
20 and December 20 of each year.

 
1.3
The first interest period is from the first date of actual withdrawal of the
Loan to the first interest settlement date; the last interest period is from the
next day of the termination date of the previous interest period to final
repayment date; other interest period is from the next day of the termination
date of the previous interest period to the following interest settlement date.

 
1.4
In the event that the People’s Bank of China revise the calculation method of
the interest rate, such rate shall be implemented per the revised calculation
method and the Lender shall not otherwise inform of the Borrower concerning the
revision.

 
1.5
The borrowing rate determined as of the date of this Agreement is lower a
certain rate than the benchmark loan rate of the People’s Bank of China, and the
Lender has the right to assess the preferential interest rate every year, and on
the basis of the change of national policy, the Borrower’s credit condition and
guarantee for loan, to determine to cancel part of or the entire preferential
treatment and inform the Borrower in a timely manner.



Article 2 Release and Repayment of the Loan
 
2.1
Borrower shall satisfy the requirements of withdrawal as agreed in this
Agreement in order to withdraw the Loan. Otherwise the Lender shall not be
obligated to release any installment of the Loan, except as agreed by the
Lender.

 
2.2
The requirement of the first withdrawal:

 
(1) the Project has been approved, authorized by the relevant competent
departments or recorded in such competent departments;
 
 
7

--------------------------------------------------------------------------------

 
 
(2) the Project funds and other required funds has been prepared in full amount
subject to agreed time and proportion and been used in the Project construction
prior to the release of the Loan;
 
(3) the Borrower has obtained the real estate development certificates as
required by the development of the Project;
 
(4) the Borrower has obtained the State-owned Land Use Right Certificate,
Construction Land Planning Permit, Construction Work Planning Permit and
Construction Work Commencement Permit for the Project;
 
(5) the Borrower has provided corresponding securities as requested by the
Lender and fulfilled relative securities procedures;
 
(6) the Borrower has submitted the Withdrawal Notice to the Lender pursuant to
the provisions of the Agreement.
 
2.3
Prior to each withdrawal, the following conditions shall be satisfied besides
the satisfaction of the requirements of the first withdrawal:

 
(1) the cost overrun has not occurred or such has been handled through financing
by the Borrower;
 
(2) the Borrower has achieved the progress per the Project schedule, and the
actual progress meets the arrangement of the invested funds;
 
(3) the Project has been supervised according to related stipulation;
 
(4) the Borrower has provided Written Schedule of the Loan Use and valid proof(
including, but not limited to proof of the supervision company, payment notices
of construction and supporting funds, construction contracts, purchase
agreements, purchase invoice, payment documents, etc.). The proof materials of
the Loan use meet the agreed requirements of the Loan;
 
(5) no breaching circumstance occurs under this Agreement and other agreements
executed by and between the Lender and the Borrower.
 
2.4
The written documents provided by the Borrower to the Lender as of the
withdrawal shall be original copies. Once the original once cannot be provided,
the photocopies stamped by the Borrower can be furnished with the consent of the
Lender.

 
2.5
The Borrower shall file the Withdrawal Notice to the Lender at least 5 bank
working days in advance. In case such Notice is filed, the Notice shall not be
revoked without the written consent of the Lender.

 
 
8

--------------------------------------------------------------------------------

 
 
2.6
After the aforesaid requirements and conditions of the Loan withdrawal are
satisfied or the Loan is released in advance per the consent of the Lender, the
Lender shall remit the Loan to the designated bank account of the Borrower,
which shall be deemed that the Lender has released the Loan according to the
provisions of this Agreement.

 
2.7
In accordance with the relative supervising stipulations and the management
requirements of the Lender, the Loan exceeding certain amount or satisfy certain
conditions shall be employed the entrusted payment method, namely that the
Lender shall transfer the Loan to designated parties, which shall meet the use
of the Loan, per the withdrawal application and payment entrustment by the
Borrower. For such purposes, the Borrower shall execute the Entrusted Payment
Agreement as the Exhibit of this Agreement with the Lender, and open or
designate a special account to make such payment.



Article 3 Repayment
 
3.1
The Borrower shall repay the due principles, interests and other payables in
full amount on time as set forth in this Agreement. On the previous bank working
date per each repayment date and interest settlement date, the Borrower shall
deposit sufficient funds in the repayment account opened in the Lender to pay
off the due principles, interests and other payables.  The Lender shall have
right to collect the total due amount on the repayment date or the interest
settlement date or require the Borrower to cooperate to handle related
collection procedures. In the event that the balance in the above account is not
sufficient to cover the total due amount, the Lender shall have right to decide
the liquidation sequence.

 
3.2
In the event that the Borrower repay the loan in advance, the Borrower shall
submit the written application 10 bank working days in advance to obtain the
consent from the Lender, and the Borrower shall make the compensation to the
Lender according to the provisions of this Agreement.

 
3.3
The Borrower shall pay off all due principles, interests and other payables on
the date of repayment in advance if agreed to repay the loan by the Lender.

 
3.4
The interest rate shall not change under this Agreement in the event of
repayment in advance resulting in the shortening of the actual Term.

 
3.5
The Loan is used for urban shantytowns transformation, and the Borrower shall
repay the principles and interests at least twice a year.

 
 
9

--------------------------------------------------------------------------------

 
 
Article 4 Guarantees and Collaterals
 
4.1
The Borrower shall provide legal collaterals approved by the Lender. A separate
collateral agreement shall be signed.

 
4.2
If the collaterals are damaged, depreciated, involved with property rights
disputes, sealed up or distrained, or the mortgagor deals with the collaterals
without authorization, or the guarantor has adverse changes in financial
position or any other changes that make the Lender at disadvantage position, the
Borrower should notify the Lender in a timely manner, and provide other
collateral for approval.



Article 5 Management of the Account
 
5.1
The fund supervised by the Special Account including:

 
 
(1)
Project capital fund which is fully funded but not invested into the
construction of the Loan Project.

 
 
(2)
The rental income and self-supporting income from the Loan Project.

 
 
(3)
Personal mortgage loan, initial payment and other sale fund that from the Loan
Project.

 
 
(4)
Other self-raised fund that used for the construction of the Loan Project.

 
5.2
The Borrower shall put the non-cash payments received as the sales income in the
Special Account.

 
5.3
The Lender shall have right to supervise the Special Account, including, but not
limited to, supervise each income and expense and the Borrower shall provide
full assistance and coordination with such supervision.

 
5.4
The Lender shall have right to deduct the due principles, interests and other
payables directly from the Special Account upon the receipt of the incomes from
sales, transfer or leasing of the Project.

 
5.5
The Borrower shall fill out the Special Account Fund Use Application to withdraw
the fund in Special Account, and if the withdrawn fund is used for construction
of the Project, the fund use plan and project construction schedule shall be
submitted as required by the Lender to explain the use and reason of the
withdrawal.

 
 
10

--------------------------------------------------------------------------------

 
 
Article 6 Representations and Warranties
 
The Borrower makes the representations and warranties as follows, which will
remain valid during the Term of this Agreement:
 
6.1
the Project and the Loan meets the requirements of laws and regulations;

 
6.2
Qualified to be a borrower, to sign and perform this Agreement;

 
6.3
Authorized or approved to sign this Agreement. Signing and performance of this
Agreement will not violate the Articles of Association of the company and
relevant laws and regulations, and will not conflict with its obligations under
any other agreements;

 
6.4
Any of other outstanding due has been paid off in a timely manner. No malicious
payment of principles and interest in arrears is recorded;

 
6.5
Has sound organization and financial management system. No material
non-compliance action regarding the business or operation was taken within one
year. There is no material bad record of current management of the company;

 
6.6
All the documents and information provided to the Lender are true, accurate,
complete and valid. There is no false record, material omission or
misrepresentation;

 
6.7
The financial accounting reports provided to the Lender are drawn up in
accordance with China Accounting Standards, and has truly, fairly, completely
reflected the Borrower’s operations and indebtedness. Borrower’s financial
condition did not change in any significant adverse since the deadline of the
latest financial report;

 
6.8
Has not concealed any lawsuit, arbitration or claim event;

 
6.9
Has obtained approvals from relevant government authorities concerning the
Project, and has obtained related approvals and construction permits;

 
6.10
The Loan Project has been approved by competent environmental authority and
meets the national environmental policy.



Article 7 Borrower’s Commitment
 
7.1
The Borrower shall withdraw and use the Loan according to the time limit and use
hereunder. The Loan shall not be used in securities market, future market, or
for any other use restricted or prohibited by relevant laws and regulations.

 
 
11

--------------------------------------------------------------------------------

 
 
7.2
The Borrower shall repay the Loan, interest and other expenses according to the
provisions hereunder.

 
7.3
The Borrower shall accept and actively cooperate with the Lender for the
inspection and supervision of the Loan by account analysis, receipt examination,
on-site investigation and any other methods, and periodically report the use of
loan funds in summary in accordance with the requirements of the Lender.

 
7.4
Accept the examination of credits conducted by the Lender and provide the Lender
the required financial statements including the Balance Sheet, Income Statement
and any other materials which reflect the Borrower’s solvency; Actively assist
and cooperate with the Lender for the investigation, understanding and
Supervision of the Borrower’s production, operation and financial conditions.

 
7.5
The Borrower shall actively assist and cooperate with the Lender in connection
with the inspection of the project and security status, and the Borrower agrees
that the Lender can review pre-sale contracts, invoices, receipts, lists of
sale, financial statements, bank statements and relevant materials.

 
7.6
In the event that the loan hereunder is land reserve loan, the Borrower shall
provide financial statements, the status of the purchase and reservation of
land, the progress of the project, the transfer of land and other relevant
materials as per the Lender’s request.

 
7.7
In the event that the loan hereunder is land reserve loan, the land revenue
shall be prior to repay the loan hereunder.

 
7.8
In the event that the loan hereunder is shanty town reconstruction loan, the
Borrower shall provide the demolition progress, the usage of loan, the financial
statements of the Borrower and other relevant materials as per the Lender’s
request, and the Borrower shall conduct relevant procedures for the land use
right certificate, and the Borrower shall compete the guarantee procedures for
the land use right in a timely manner as per the Lender’s request. Without the
Lender’s consent, the Borrower shall not transfer the project under this loan or
create any other security on this project.

 
7.9
No dividends before full repayment of the Loan.

 
7.10
The Borrower shall obtain the Lender’s prior written consent or make
arrangements to the Lender’s satisfaction concerning the repayment of the loan
before the Borrower’s merge and separation, decrease of registered capital,
change of share structure, transfer of material assets or creditor’s right,
material external investment, substantial increase of debt financing, and any
other actions that will adversely impact the Lender’s interest.

 
 
12

--------------------------------------------------------------------------------

 
 
7.11
Informs the Lender with the participation of related matters concerning the loan
project, including review of the Estimates, Budgets and Accounts, project
bidding, project completion and acceptance, etc, and provides final report of
the project to the Lender after the completion of the project.

 
7.12
In the event any of the following circumstances is occurred, the Borrower shall
notify the Lender in a timely manner:

 
(1) change of the article of association, business scope, registered capital,
legal representative.
 
(2) recession, dismissal, liquidation, suspension, license being cancelled,
being canceled, or bankruptcy.
 
(3) has been(or will) involved in material economic dispute, lawsuit,
arbitration or assets sealed, detained or supervised by relevant departments
according to the law.
 
(4) Current shareholder, director or management of the Borrower has involved in
material lawsuit or economical dispute.
 
(5) other material changes in connection with the operations or matters.
 
7.13
The Borrower shall disclose complete and accurate affiliates relationship and
related party transaction in a timely manner to the Lender.

 
7.14
The Borrower shall accept the Lender’s notice sent by mail or other ways in a
timely manner.

 
7.15
The Borrower shall not dispose its assets by way of worsening its capability to
repay the loan. The Borrower shall not provide guarantee by the assets which are
formed by the loan hereunder to any third party without the Lender’s consent.

 
7.16
The Borrower shall bear all the expenses for signing and performance of this
Agreement, and expenses for the Lender to collect the loan and interest
hereunder, including but not limited to expenses of lawyer, appraisal, auction,
etc.

 
7.17
The repayment of the loan is prior to the Borrower’s debt to its shareholder,
and at least at the same sequence with the Borrower’s other debt to other
creditors.

 
7.18
Enhances the management of environment and social rick, and agrees to accept the
inspection of the Lender regarding this issue. The Borrower should provide
reports of environment and social risks if required by the Lender.

 
 
13

--------------------------------------------------------------------------------

 
 
Article 8 Lender’s Commitment
 
8.1
The Lender shall release the Loan to the Borrower according to this Agreement.

 
8.2
The Lender shall keep the Borrower’s non-public materials and information
confidential, unless as required by laws or regulations or otherwise provisions
hereunder.



Article 9 Breach of Agreement
 
9.1
In the event that any following circumstance occurs, the Borrower constitutes a
breach of contract:

 
(1) the Borrower fails to repay the Loan and interest or other outstanding
hereunder, or perform the other obligations, or comply with the representations,
warrants or commitment hereunder;
 
(2) in the event that the guarantee hereunder has change which is not in favor
of the Lender, but the Borrower fails to provide supplementary guarantee as
approved by the Lender;
 
(3) the Borrower fails to repay any other debt due(including due announced in
advance), or perform or comply with other obligations under other agreements,
which has impacted or will impact the Borrower’s performance hereunder;
 
(4) any of the Borrower’s profitability, ability to repay the debt, operation
ability, cash flow is lower than the agreed standard, or worsening, which has
impacted or will impact the Borrower’s performance hereunder;
 
(5) any of the Borrower’s shareholding structure, operation, external investment
has changed materially and adversely, which has impacted or will impact the
Borrower’s performance hereunder;
 
(6) the Borrower or any of the Borrower’s has been involved or will involve in
material economical dispute, litigation, arbitration, assets sealed-up, detained
or enforced, investigation or punishment by judiciary or government, or
disclosure of the Borrower’s breach of laws or regulations by media, which has
impacted or will impact the Borrower’s performance hereunder;
 
(7) abnormal changes, missing, investigation or restriction of personal freedom
by judicial organs according to the law of the Borrower’s main investors, key
management personnel, which has impacted or will impact the Borrower’s
performance hereunder;
 
(8) the Borrower gets the loan with related party by fake contract, takes the
money or credit of the Lender by using transaction without actual trade, or
avoids to repay the loan through related transaction intentionally;
 
 
14

--------------------------------------------------------------------------------

 
 
(9) the Borrower has (or will) wound up, dismissed, liquidated, business
suspension, been cancelled the business license, bankrupted;
 
(10) the Borrower has caused liability accident by violating any of the relevant
laws and regulations, regulatory requirements, or industry standards on
production safety, environmental protection, which has impacted or will impact
the Borrower’s performance hereunder;
 
(11) the Borrower fails to get project capital in place as planned or in
proportion, or fails to make up a deficiency within the specified time required
by the Lender.
 
(12) the project construction does not complete on schedule, or the project
construction and the operation environment or conditions have material adverse
changes.
 
(13) the Borrower provides false materials, use the loan not in compliance with
this Agreement or transfer from the designated account.
 
(14) the Borrower violates relevant regulations including but not limited to
land reserve, speculation of land, selling at main chance, hoarding the supply
of houses, arrears of land transfer fee.
 
(15) the completion rate of the project or the progress of the project does not
match with the use of the loan, which might be suspected of misuse of loan.
 
(16) the Borrower intentionally conceals the sales progress of project or funds
of other project, or does not put the money into designated account for
management as provided in this Agreement.
 
(17) lack of sufficient funds for the projects, and cannot find any financial
source.
 
(18) the Borrower participates in mortgage fraud to defraud loan from bank.
 
(19) the Borrower circumvents the consignment by using the method of “breaking
up the whole number into parts”, which breaches this agreement.
 
(20) other events that may cause the negative effects on the Lender’s rights
under this Agreement.
 
9.2
In the event the Borrower has breached the contract, the Lender has right to
take one or more of the following actions:

 
(1) requiring the Borrower to correct its performance hereunder;
 
(2) stopping to release the loan or any other amount under this Agreement or
other agreements between the Lender and the Borrower, partially or entirely
cancel the Loan balance not withdrawn by the Borrower and other related amounts.
 
 
15

--------------------------------------------------------------------------------

 
 
(3) declaring that the undue outstanding loan or any other amount under other
agreements is due, and immediately withdraw the outstanding amounts.
 
(4) requiring the Borrower to compensate the Lender’s damages and losses due to
its breach;
 
(5) any other actions provided by this Agreement, laws or regulations or deemed
as necessary by the Lender.
 
9.3
In the event that the Borrower has not fully repay the loan due(including the
declared immediate due), the Borrower shall pay a penalty according the
provision hereunder to the Lender from the overdue date on. In the event that
the Borrower has not fully pay the interest due, the Borrower shall pay a
penalty with compound interest rate.

 
9.4
In the event that the Borrower has used the loan for purpose other than that
provided hereunder, the Borrower shall pay a penalty interest with penalty
interest rate from the date when the Borrower used the loan for purpose other as
provided hereunder. If the Borrower has not fully pay the interest during the
period when the Borrower used the loan for purpose other as provided hereunder,
the Borrower shall pay a penalty with compound interest rate.

 
9.5
If the Borrower has breached the provisions in Article 9.3 and Article 9.4, the
penalty interest rate shall be the higher one, but not the combined.

 
9.6
In the event that the Borrower has not fully repay the loan due, pay the
interest due, pay the penalty and compound interest, or any other outstanding,
the Lender shall have right to disclose it to the media.

 
9.7
In the event that the Borrower and its affiliates have changed their controlling
relationship, or the Borrower’s affiliates have involved in any circumstances
provided in Article 9.1 (except for item 1 and 2), which has impacted or will
impact the Borrower’s performance hereunder, the Lender shall have right to take
any action provided hereunder.



Article 10 Collection
 
10.1
In the event that the Borrower has not fully repaid the loan due(including the
declared immediate due), the Lender shall have right to collect the same amount
from all Borrower’s domestic or foreign currency bank accounts in Lender or any
other branches in ICBC until the entire loan due has been paid off.

 
 
16

--------------------------------------------------------------------------------

 
 
10.2
If the currency of the collected money is different from the currency of the
loan hereunder, the exchange rate shall be applied to the exchange rate
circulated by the Lender. The interest, other expenses and exchange rate
difference incurred from the date of collection to settlement date (the day when
the Lender exchanges the collected amounts into the currency hereunder in
accordance with the foreign exchange management policy) shall be borne by the
Borrower.

 
10.3
If the money collected by the Lender is not enough to pay off the loan due, the
Lender shall have right to determine the repayment sequence.



Article 11 Transfer of Right and Obligation
 
11.1
The Lender shall have right to transfer all its rights and obligations to any
third party without consent of the Borrower. The Borrower shall not transfer any
of its rights or obligations to any third party without the Lender’s written
consent.

 
11.2
The Borrower agrees that the Lender or ICBC may authorize or entrust other
branch to perform the rights and obligations hereunder, or manage the loan
hereunder, as the operation and management needed. The authorized branch shall
have rights to perform this Agreement and file law suit, arbitration or
enforcement in the name of itself for any dispute hereunder.



Article 12 Validity, Modification and Termination
 
12.1
This Agreement shall take effect upon execution, and shall be terminated until
the Borrower has completed all obligations hereunder.

 
12.2
Any change of this Agreement shall be made in written based on mutual
consultation. Any change will be part of this Agreement with the same validity.
The provisions other than the change shall continue be effective, and the
original provisions before the change takes effect shall be effective.

 
12.3
The change or termination of this Agreement shall not impact the Parties’ rights
to claim for damages and losses hereunder. The termination of this Agreement
shall not impact the validity of the provisions on dispute settlement.



Article 13 Governing Law and Dispute Settlement
 
This Agreement shall be governed and construed by laws of PRC. Any dispute
hereunder shall be settled by consultation. If the consultation fails, the
dispute shall be settled according to the provisions hereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
Article 14 Entire Agreement
 
Part I and Part II of this Agreement shall constitute the entire agreement, and
the terminology therein shall have the same meaning. The Borrower shall be borne
by the entire agreement.


Article 15 Notice
 
15.1
Any notice hereunder shall be sent in written. The Parties’ address hereunder
shall be the mail and contact address for the notice, if there is no other
provision. If any Party’s address has been changed, the Party shall notice the
other Party in written.

 
15.2
In the event that any Party refuses to accept the mail of the notice or the
notice cannot be delivered for any other reason, the other Party shall have
right to notice the Party through notarization or public announcement.



Article 16 Miscellaneous
 
16.1
The Lender’s non-performance of any rights hereunder shall not be deemed as
waive or change of the rights, or impact its future performance of the said
rights.

 
16.2
If any of provisions hereunder is deemed as invalid or unenforceable, validity
of the other provisions or the entire agreement shall not be impacted.

 
16.3
The Lender shall have right to provide the Borrower’s information to credit
information system of Central Bank of China as required by laws or rules of
financial regulators, which will be inquired and used by qualified institutions
and individuals. The Lender shall have right to inquire the Borrower’s
information from the credit information system on purpose of this Agreement.

 
16.4
The definition of “affiliates”, “affiliates relationship”, “related
transaction”, “main individual investor”, “key management” are the same with
that in “Accounting Standards 36 – Related Party Disclosure” (Cai Kuai [2006]
No.3) and amendments, circulated by the Ministry of Finance.

 
16.5
Environmental and social risks under this Agreement shall mean the potential
risks to the environment and society, which arising from the construction,
production and operation by the borrower and/or its material affiliates. These
risks including environmental and social issues related to energy dissipation,
pollution, land, health, safety, relocation of residents, protection of
ecosystem, climatic variation, etc.

 
 
18

--------------------------------------------------------------------------------

 
 
16.6
Any receipts and documents under this Agreement produced according to the
Lender’s operation rules shall constitute the proof of the debtor-creditor
relationship between the Lender and the Borrower, which bind the Borrower.

 
16.7
In this Agreement, (1) anywhere “this Agreement” is mentioned, any amendment
shall be included; (2) the headlines hereunder are just for reference, not
explanations of the provisions, which shall not restrict the content and scope
of the provisions thereunder; (3) if the Withdrawal Date and the Repayment Date
fail to the non-banking business day, the date shall be defer to the next
banking business day.

 
The Parties hereby confirm: the Parties have full consultation for all
provisions hereunder. The Lender has reminded the Borrower to pay full attention
to and accurately understand all provisions regarding the Parties’ rights and
obligations, and explained all relevant provision as required by the Borrower.
The Borrower has fully read and understood all provisions (including the Part I
“Basic Agreement” and Party II “Specific Terms and Conditions”). The Parties
have unanimous understandings to the content of this Agreement.
 
The Lender (Stamp): Xingtai Yejin Branch of Industrial and Commercial Bank of
China,
 
By:
/s/ QI, RUIXIA     QI, RUIXIA    
Authorized Signatory
 

 
The Borrower (Stamp): Hebei Zhongding Real Estate Development Co., Ltd.
 
By:
/s/ GUO, Jianfei     Guo, Jianfei    
Authorized Signatory
 

 
Signing Date: May 15, 2013
 
 
19

--------------------------------------------------------------------------------